Citation Nr: 1003608	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  05-22 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

Jared Haynie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
February 1972.  This period included service in the Republic 
of Vietnam.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In June 2007, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
The transcript of the hearing is in the claims folder.

Without a waiver of initial RO consideration, the Veteran 
submitted statements (both his own and those of his wife) 
directly to the Board.  Nevertheless, the Board finds that 
these statements are in all material respects duplicative of 
evidence previously submitted to and considered by the RO.  
See 38 C.F.R. § 20.1304(c) (2009).  Accordingly, the Board 
proceeds with its review of the appeal.

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.

FINDING OF FACT

The evidence shows that there is not a link between the 
Veteran's skin disorder and his period of active service; 
and, the Veteran is not diagnosed with chloracne.




CONCLUSION OF LAW

The Veteran's skin disorder was not incurred or aggravated 
during service.  38 U.S.C.A §§ 1110, 5103, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran and his representative contend that service 
connection is warranted for a skin disorder.  Initially, it 
is noted that VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has satisfied its duties to notify the Veteran.  In a 
November 2004 letter, VA informed the Veteran of the evidence 
VA had received to date, the evidence VA was responsible for 
obtaining, how the Veteran could help VA going forward, and 
what the evidence must show to support his claim.  In a 
February 2008 letter, VA explained how disability evaluations 
and effective dates are assigned, and the AOJ subsequently 
readjudicated the claim by issuing a supplemental statement 
of the case (SSOC) in October 2009.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by a subsequent 
readjudication, such as an SOC or SSOC, is sufficient to cure 
a timing defect).

VA also has a duty to assist a claimant in the development of 
the claim.  This duty includes (1) assisting the claimant in 
the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(holding that when the Board addresses a question that has 
not been addressed first by the RO, it must consider whether 
the claimant was given adequate notice, and if not, whether 
the claimant was prejudiced thereby).

In this case, the RO obtained the Veteran's service treatment 
records, VA treatment records, and pertinent private 
treatment records.  Furthermore, in September 2009, the 
Veteran underwent a VA skin examination.  VA-provided medical 
examinations must be legally "adequate."  Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007).  To that end, 
examinations must be both "thorough and contemporaneous."  
Caluza v. Brown, 7 Vet. App. 498, 505-506 (1995); accord 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  A 
thorough examination "must support its conclusion with an 
analysis that the Board can consider and weigh against 
contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007).  In other words, it must provide "sufficient 
detail" to enable the Board to make a "fully informed 
evaluation."  Id.

The Veteran does not allege that his examination was 
inadequate, and the Board finds that it was thorough and 
contemporaneous.  The examiner reviewed the claims file; 
discussed the Veteran's pertinent medical history; and made 
thorough and detailed notes.  Accordingly, the examination 
was legally adequate.

In short, the Board finds that VA has fulfilled its duty to 
assist in every respect.


II.  Service Connection

The Veteran contends he is entitled to service connection for 
a skin disorder.  Specifically, he contends that during 
service he developed an itchy rash that affected his skin 
around the groin, buttocks, waistline, and hands.  He states 
that this rash has continued to the present time; that 
occasionally, it even affects his scalp and back; and that it 
flares up three or four times each year.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Generally, to establish service connection, a veteran must 
show evidence of a current disability, evidence of in-service 
incurrence or aggravation of a disease or injury, and 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 U.S.C.A. §§ 1110, 
5107(a); 38 C.F.R. § 3.303; Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

VA regulations provide presumptive service connection for 
chloracne or other acneform disease consistent with chloracne 
manifested within one year of separation for Veterans shown 
to be exposed to an herbicide agent during active military 
service. 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Here, the 
Veteran is presumed to have been exposed to herbicides as he 
she served in Vietnam between January 9, 1962, and May 7, 
1975.  See 38 U.S.C.A. § 1116(f).

Turning to the relevant medical evidence, service treatment 
records are void of any complaints of, treatment for, or 
diagnoses of any skin disorders, to include chloracne.  

Post-service medical evidence shows that in May 1996 the 
Veteran was treated for an itchy skin rash.  (The Veteran 
explains the relative lack of medical evidence regarding his 
skin disorder by asserting that he visited doctors in the 
1970s and 1980s, but that they were unable to resolve his 
problem any better than he was able to do on his own by using 
over-the-counter medication.  Therefore, for the last decade 
or more, the Veteran has chosen to self-treat his disorder 
without further physician oversight.)

In September 2009, the Veteran underwent a VA examination.  
Physical examination revealed a few (no more than three or 
four) small, red, very discreet, 1-mm papules on his buttock.  
There was no rash noted on the scrotum, inguinal fold, either 
leg, or the perianal area.  There were two slight, very 
subtle, scaly patches on the scalp that appeared to be 
pimples or infected follicles that were resolving.  His face, 
neck, chest, and back were normal.  There was a single 
lentigo on his right arm.  The left arm was clear.  Chloracne 
was not diagnosed.

The examiner noted that the Veteran had a history of waxing 
and waning rashes, but that there was no evidence of any 
break-outs on examination.  The examiner opined that he saw 
no evidence that any of the Veteran's skin rashes were 
related to or incurred during service.  In addition, he 
stated that he was unaware of any medical studies or findings 
that linked skin rashes-such as those found on the Veteran-
to exposure to Agent Orange.

After reviewing all the evidence, the Board is unable to 
grant the Veteran's claim for service connection for a skin 
disorder, because the evidence does not show that the 
Veteran's skin rash is related to service.  The Veteran is no 
doubt competent to observe and describe a skin rash.  See 
Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that 
lay persons are competent to diagnose and identify varicose 
veins because varicose veins are capable of observation and 
identification even without medical training).  The Board 
finds that the Veteran is not qualified, however, to opine as 
to the nexus between his current skin rash and the rash he 
observed during service.

It is well settled that neither the Board nor a person who 
lacks the relevant medical training is qualified to render 
etiological opinions that require medical experience, 
training, or education.  Barr, 21 Vet. App. 303, 307 (2007); 
McLendon, 20 Vet. App. 79, 86 (2006).  Because opining as to 
the relationship between the Veteran's current skin disorder 
and his period of active service requires medical training, 
the Board finds that the Veteran is not qualified to render, 
on his own accord, a competent nexus opinion.  And because 
the only competent nexus opinion in the record is unfavorable 
to the Veteran's claim, the claim must be denied.

In reviewing the evidence, the Board has considered the 
doctrine of reasonable doubt, but finds that the weight of 
the credible evidence is against the claim; the claim is 
therefore denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102, 3.312; Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) 
(if the Board rules against a veteran in a case where there 
are "two permissible views" of the evidence, the Board must 
provide an "adequate statement of [its] reasons or bases" 
in support of its determination that the veteran is not 
entitled to the benefit of the doubt) (internal quotations 
omitted).


ORDER

Entitlement to service connection for a skin disorder is 
denied.




REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for an acquired 
psychiatric disorder.


The Veteran contends he is entitled to service connection for 
PTSD.  VA is required to treat claims for service connection 
for PTSD as encompassing claims for service connection for 
all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. 
App. 1, 5-6 (2009) (scope of mental health disability claim 
includes any mental disability reasonably encompassed by the 
record in light of such factors as the claimant's symptoms 
and the description of the claim).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the DSM-IV criteria); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

Stressors must meet both prongs of a two-part test: (1) the 
veteran must have experienced, witnessed, or confronted an 
event or events that involved actual or threatened death, or 
serious injury, to himself or others; and (2) the veteran's 
response must have involved intense fear, helplessness, or 
horror.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary-and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service-a veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(2).  Generally, the Board is required to 
make specific findings of fact, supported by an adequate 
statement of reasons or bases, as to whether the veteran was 
engaged in combat with the enemy, and, if so, whether the 
alleged stressor was related to such combat.  Cohen v. Brown, 
10 Vet. App. 128, 145 (1997).

Noncombat veterans must corroborate alleged stressors with 
"credible supporting evidence."  38 C.F.R. § 3.304(f).  
They need not corroborate "every detail."  Pentecost v. 
Principi, 16 Vet. App. 124, 128-29 (2002) (finding that unit 
records that confirmed the veteran's unit was stationed at Da 
Nang Air Base during two verified rocket attacks provided 
sufficient "credible supporting evidence" of the 
stressors); see also Fossie v. West, 12 Vet. App. 1, 6-7 
(1998) (upholding Board's determination that noncombat 
veteran did not submit credible supporting evidence of 
alleged stressors where he reported witnessing several deaths 
and being exposed to combat, but could not recall names or 
places); Doran v. Brown, 6 Vet. App. 283, 290-91 (1994) (lay 
statements from fellow servicemen may serve as credible 
supporting evidence to corroborate alleged stressors).

In this case, the Veteran contends that during his service in 
Vietnam he experienced several stressors that precipitated 
the development of an acquired psychiatric disorder.  He does 
not allege that he engaged in combat.  Accordingly, the 
alleged stressors must be corroborated by "credible 
supporting evidence."  38 C.F.R. § 3.304(f).

The Veteran alleges the following stressors:  On one 
occasion, four North Vietnamese soldiers were taken prisoner.  
American soldiers took two of them away.  Meanwhile, one of 
the two remaining prisoners was taken in a helicopter, tied 
to a rope, and dropped from the helicopter "until his body 
snapped"-in full view of the lone remaining North 
Vietnamese soldier.  Then, an American soldier returned and 
questioned the remaining prisoner in his native tongue.  When 
the prisoner refused to respond, the American soldier held up 
two recently decapitated heads, those of his two fellow North 
Vietnamese prisoners who were recently separated from him.

On another occasion, the Veteran was laying on his top bunk 
when the soldier on the bunk below shot his own finger off 
(so he could go home) and the bullet narrowly missed the 
Veteran's head.  On still another occasion, a tear gas bomb 
was detonated and the Veteran and his comrades were unable to 
secure their gas masks because the masks were locked up in an 
office area.  They had to use wet washcloths as a crude 
substitute for the gas masks.

The Veteran also states that he saw burning bodies of 
civilians on the side of the road; children who were injured 
and tied up in barbed wire fences; and the dead bodies of 
American soldiers as they were brought back from battle.  
Finally, he explains that he and his unit were occasionally 
attacked with mortar rounds and rockets while he was 
stationed at Bien Hoa Army Base.

The Board finds that there is credible supporting evidence of 
the rocket attacks at Bien Hoa Army Base.  The Veteran served 
in Vietnam from August 1970 to August 1971 as a 
communications center specialist.  Unit records confirm that 
as of October 1970 he was assigned to the 53d Signal 
Battalion; and records from the Center for Unit Records 
Research (CURR) confirm that the Veteran remained with the 
53d Signal Battalion until April 1971, when he was reassigned 
to 39th Signal Battalion.

CURR records document that the 53d Signal Battalion operated 
communications systems at Tay Ninh, Di An, Xuan Loc, Camp 
Frenzell-Jones, Cu Chi, and Bien Hoa.  Between November 1970 
and April 1971, American casualties within the unit totaled 
148 killed in action and 1041 wounded in action.  CURR 
records further confirm that on November 17, 1970, at 0515 
hours, the Bien Hoa Army and Air Force Base received twenty-
four confirmed 107-mm rocket rounds.  The attack lasted for 
three minutes and there were no American casualties reported.

The Board finds that these records, discussed above, provide 
credible supporting evidence to corroborate the Veteran's 
stressors relating to rocket attacks on the Bien Hoa Army 
Base.  See Pentecost v. Principi, 16 Vet. App. 124, 128-29 
(2002) (finding that unit records that confirmed the 
veteran's unit was stationed at Da Nang Air Base during two 
verified rocket attacks provided sufficient "credible 
supporting evidence" of the stressors).

Unfortunately, however, the Board is unable to make a 
definitive ruling on the claim at this time, because one 
element of the Veteran's claim is still missing-namely, a 
link, established by medical evidence, between the Veteran's 
current symptoms and the in-service stressor.  See 38 C.F.R. 
§ 3.304(f).

Although the Veteran has been diagnosed with PTSD on several 
occasions (most recently by a private examiner in May 2007), 
none of the examiners linked the Veteran's current symptoms 
specifically to the rocket attacks on Bien Hoa Army Base.  
The examiners based their respective diagnoses, essentially, 
on the Veteran's uncorroborated stressors listed above (for 
example, his witnessing burning bodies).

The applicable regulation here clearly provides that the 
nexus between current symptoms and an in-service stressor 
must be "established by medical evidence."  38 C.F.R. 
§ 3.304(f) (emphasis added).  Accordingly, the Veteran's 
assertion, alone, of a link between his symptoms and the 
rocket attacks on Bien Hoa Army Base, does not suffice.

Finally, the Board notes that the examiner at the Veteran's 
September 2009 VA examination essentially opined that the 
Veteran no longer suffered from PTSD.  Instead, the examiner 
diagnosed the Veteran with generalized anxiety disorder.  The 
examiner did not opine as to whether the Veteran's 
generalized anxiety disorder was related to his service.

As discussed above, VA is required to treat claims for 
service connection for PTSD as encompassing claims for 
service connection for all psychiatric disabilities.  Clemons 
v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In this case, the 
Veteran has, on different occasions, been diagnosed with 
several different mental health disabilities, including PTSD, 
depression, intermittent explosive disorder, situational 
disorder, panic disorder, anxiety neurosis, and generalized 
anxiety disorder.  The Board finds that the claim must be 
remanded for a medical examination and an opinion as to 
whether any currently diagnosed mental health disability is 
related to the corroborated in-service stressor (namely, the 
rocket attacks described above).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether any currently 
diagnosed psychiatric disorder, 
including PTSD or generalized anxiety 
disorder, is causally related to a 
corroborated in-service stressor, and 
in particular, whether any such 
disorder is related to the rocket 
attacks, discussed above, on the Bien 
Hoa Army Base.  The examination report 
should reflect that the examiner 
reviewed the claims folder.  All 
opinions expressed by the examiner 
should be accompanied by a complete 
rationale, with citation to relevant 
medical findings and lay statements, 
also discussed above.  

Based on a review of the claims folder, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not that any currently diagnosed 
psychiatric disorder is causally 
related to, or aggravated by, a 
corroborated in-service stressor-
particularly, rocket attacks on the 
Bien Hoa Army Base where the Veteran 
was stationed.

2.  Then, the AMC should readjudicate the 
claim.  If the decision remains adverse 
to the Veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response before 
returning the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board, or by the U.S. Court of Appeals 
for Veterans Claims, for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


